DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-3, 5-7, and 10-14 are pending.
Claims 1 and 10 were amended.
Claims 4, 8-9, and 15 were cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Torbet et al. (US 20030221261 A1), herein referred to as Torbet, in view of Gentry et al. (US 20080169931 A1), herein referred to as Gentry, and further in view of Pekkinen (US 9756956 B1), herein referred to as Pekkinen.
Regarding claim 1, Torbet discloses a bed apparatus capable of automatically adjusting a bed surface based on a sleeping position of a user, comprising: a multi-layer bed body comprising an upper layer (foam members 11-3, 11-4, and 11-5) and a lower layer (member 14), wherein material of the upper layer is softer than material of the lower layer (bottom foam member 14 provides a firm base for all the components while foam members 11-3, 11-4, and 11-5 are meant to provide displacement to accommodate a person's anatomy, see para. [0079]); a shoulder airbag (lift 12-2, Examiner notes that while the lift is not explicitly directed to lifting a person's shoulder, the person may position themselves in such a way to bring their shoulder along the lift) fixedly embedded in the upper layer and supported by the lower layer (see FIG. 3); a sleeping position sensing unit configured to generate a sensing signal in response to the sleeping position of the user (sensors 44, disposed in an array above the lifts across the area of the mattress where the sensors can be disposed above or in any other members such as on top of members 11-1, 11-4, and 11-6), however Torbet does not explicitly disclose wherein the sleeping position sensing unit comprises a strip-shaped support body, and a plurality of pressure sensors distributed and disposed on an upper surface of the strip-shaped support body, the sleeping position sensing unit is located between the shoulder airbag and the waist airbag in the horizontal direction of the bed body. Gentry, however, discloses a bed exit and patient detection system comprising an array 14 where the array further comprises a plurality zones 1, 21, 22, 23, and 3, where each zone comprises a strip of sensors 36 disposed across the horizontal length of the mattress the array is disposed on for the purpose of sensing and monitoring the movement of a patient lying on the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Torbet with the sensor array as taught by Gentry in order to provide sensors that monitor the condition of a patient on a bed with an adjustable surface. Torbet does not explicitly disclose a waist airbag movably disposed on the upper layer. Pekkinen, however, discloses a mattress with inflatable lumbar support comprising a portable inflatable tube 130 that is physically separate and can be removed from mattress assembly 20 to be placed on the mattress or wrapped around various body areas of a user for therapeutic purposes, see Col. 6, lines 9-18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Torbet with the inflatable tube as taught by Pekkinen in order to provide a mattress with movable inflatable devices that can be used for therapeutic treatment. Torbet as modified by Gentry and further modified by Pekkinen teaches a control box (see Torbet, control unit 83) configured to receive the sensing signal, and determine the sleeping position of the user based on the sensing signal, and control the shoulder airbag or the waist airbag to inflate or deflate based on the determined sleeping position (see Torbet, computational unit 78 comprises processor 74 connected to a pressure unit 7 for controlling the lifts 12-1, 12-2, 12-3 and 12-4 and further connects to sensors 44; see para. [0201]); wherein the control box comprises a control unit (see Torbet, computational unit 78), which comprises a memory (see Torbet, data store 77) configured to store an adjustment parameter (see Torbet, data store 77 stores readings as a sensed pattern, see para. [0201] and [0203]), and a control panel electrically connected to the control unit (left and right control devices 38 and 38') and configured to enable the control unit to adjust heights of the shoulder airbag and the waist airbag in response to an operation of the control panel (see Torbet, computational unit 78 comprises processor 74 connected to a pressure unit 7 for controlling the lifts 12-1, 12-2, 12-3 and 12-4 and further connects to sensors 44; see para. [0201]). Torbet modified by Pekkinen teaches wherein an operation result of the control panel is stored in the memory as the adjustment parameter in response to a lie-on-back sleeping position or a lie-on-side sleeping position of the user, wherein the control unit receives the sensing signal, determines the sleeping position of the user based on the sensing signal, and retrieves heights of the shoulder airbag and the waist airbag based on the adjustment parameter (see Torbet para. [0200]; sensor data from sensors 44 and sensors data from sensors 67, 67', 68, and 68' are used to sense body data including position, movement, and orientation of a body on a mattress, furthermore data store 77 contains information about the conditions of the lifts and body positions where height is directly correlated with the pressures and therefore is used to determine the position of a person's anatomy). Examiner further notes Torbet discloses a control device 38 provides manual control for user comfort per para. [0203] and also includes a
control device 38.sub.33 including a sequencer 70 for automatic control of the pressure lifts of
the mattress per para. [0196] where pressures in the mattress can be adjusted to a pressure
adjusted by a person from time to time or as default settings established by the manufacturer
where it therefore flows that the data store 77 would hold data relevant to adjusted levels set
by a person for future pattern development.
Regarding claim 2, Torbet (in view of Gentry and further in view of Pekkinen) teaches a pump motor group configured to inflate the shoulder airbag or the waist airbag (see Torbet, pressure unit 7 is an air unit including an air pump used to inflate various lifts 12-1, 12-2, 12-3 and 12-4); and a valve group configured to deflate the shoulder airbag or the waist airbag (see Torbet, control valves 72 and 7-3 are used to vent air from lifts to the atmosphere); wherein the control unit is electrically connected to the pump motor group and the valve group (see Torbet, control device 38 or similarly control device 8 are used to operate the pump and valves and are therefore connected electrically).
Regarding claim 3, Torbet (in view of Gentry and further in view of Pekkinen) teaches the control unit receives the sensing signal, and determines the sleeping position of the user based on the sensing signal, and controls the pump motor group and the valve group to adjust heights of the shoulder airbag and the waist airbag based on the adjustment parameter (see Torbet para. [0200]; sensor data from sensors 44 and sensors data from sensors 67, 67’, 68, and 68’ are used to sense body data including position, movement, and orientation of a body on a mattress).
Regarding claim 5, Torbet (in view of Gentry and further in view of Pekkinen) teaches the multi-layer bed body, the shoulder airbag, and the waist airbag are accommodated in a bottom sheet (see Torbet non-woven quilted batting 3).
Regarding claim 6, Torbet (in view of Gentry and further in view of Pekkinen) does not explicitly teach the upper layer has a multi-layer structure (see Torbet FIG. 17, upper layer comprises a plurality of layers). Torbet does not explicitly teach the waist airbag is movably disposed in the multi-layer structure of the upper layer. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Torbet with the portable inflatable tube disclosed by Pekkinen and have placed said portable inflatable tube in the multi-layer structure since it has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 7, Torbet (in view of Gentry and further in view of Pekkinen) teaches the waist airbag is movably disposed on an upper surface of the upper layer, or between the upper layer and the lower layer. Examiner notes that the inflatable tube 130 taught by Pekkinen is portable and movable where it therefore flows naturally that the inflatable tube can be placed on any surface of the mattress disclosed by Torbet.
Regarding claim 10, Torbet discloses a method of adjusting a bed surface based on a sleeping position of a user, applied to a multi-layer bed body, wherein the multi-layer bed body comprises an upper layer (foam members 11-3, 11-4, and 11-5) and a lower layer (member 14), and material of the lower layer is harder than material of the upper layer (bottom foam member 14 provides a firm base for all the components while foam members 11-3, 11-4, and 11-5 are meant to provide displacement to accommodate a person’s anatomy, see para. [0079]), wherein the method comprises: providing a shoulder airbag (lift 12-2, Examiner notes that while the lift is not explicitly directed to lifting a person’s shoulder, the person may position themselves in such a way to bring their shoulder along the lift) fixedly embedded in the upper layer and supported by the lower layer (see FIG. 3). Torbet does not explicitly teach providing a waist airbag movably disposed on the upper layer. Pekkinen, however, discloses a mattress with inflatable lumbar support comprising a portable inflatable tube 130 that is physically separate and can be removed from mattress assembly 20 to be placed on the mattress or wrapped around various body areas of a user for therapeutic purposes, see Col. 6, lines 9-18. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Torbet with the inflatable tube as taught by Pekkinen in order to provide a mattress with movable inflatable devices that can be used for therapeutic treatment. Torbet modified by Pekkinen teaches providing a sleeping position sensing unit (see Torbet, sensors 44) configured to generate a sensing signal in response to the sleeping position of the user on the multi-layer bed body (see Torbet, para. [0116]; sensors 44 provide information about body position and sleep patterns on the mattress). Torbet does not explicitly teach wherein the sleeping position sensing unit comprises a strip-shaped support body, and a plurality of pressure sensors distributed and disposed on an upper surface of the strip-shaped support body, the sleeping position sensing unit is located between the shoulder airbag and the waist airbag in the horizontal direction of the bed body. Gentry, however, discloses a bed exit and patient detection system comprising an array 14 where the array further comprises a plurality zones 1, 21, 22, 23, and 3, where each zone comprises a strip of sensors 36 disposed across the horizontal length of the mattress the array is disposed on for the purpose of sensing and monitoring the movement of a patient lying on the mattress. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Torbet with the sensor array as taught by Gentry in order to provide sensors that monitor the condition of a patient on a bed with an adjustable surface. Torbet as modified by Pekkinen and further modified by Gentry teaches providing a control box (see Torbet, control unit 83) having a control panel (see Torbet, computational unit 78), and using the control box to determine the sleeping position of the user based on the sensing signal of the sleeping position sensing unit (see Torbet, computational unit 78 comprises processor 74 connected to a pressure unit 7 for controlling the lifts 12-1, 12-2, 12-3 and 12-4 and further connects to sensors 44; see para. [0201]), and to control the shoulder airbag and the waist airbag to inflate or deflate to retrieve heights of the shoulder airbag and the waist airbag based on an adjustment parameter (see Torbet, see control devices 38 further comprise sequencer 70 used to sense actual pressures in the mattress and adjust those pressure to pre-established levels per para. [0196]); and in response to a lie-on-back sleeping position or a lie-on-side sleeping position of the user, adjusting heights of the shoulder airbag and the waist airbag by the control box based on an operation of the control panel, generating the adjustment parameter and storing a sensing result of the sleeping position sensing unit and the adjustment parameter (see Torbet, data store 77 periodically store data sensed from sensors 44 and can further compare stored data with previously sensed patters to determine body motion and position changes per para. [0201]). Examiner further notes Torbet discloses a control device 38 provides manual control for user comfort per para. [0203] and also includes a control device 38.sub.33 including a sequencer 70 for automatic control of the pressure lifts of the mattress per para. [0196] where pressures in the mattress can be adjusted to a pressure adjusted by a person from time to time or as default settings established by the manufacturer where it therefore flows that the data store 77 would hold data relevant to adjusted levels set by a person for future pattern development.
Regarding claim 11, Torbet (in view of Pekkinen and further in view of Gentry) teaches the sleeping position sensing unit is disposed between the shoulder airbag and the waist airbag and on a horizontal plane of the multi-layer bed body (see Gentry, zones comprise at least one strip of sensors 36 disposed between the shoulders and waist of the patient, FIGS. 2 and 3).
Regarding claim 12, Torbet (in view of Pekkinen and further in view of Gentry) teaches the upper layer has a multi-layer structure (see Torbet FIG. 17, upper layer comprises a plurality of layers). Torbet does not explicitly teach the waist airbag is movably disposed in the multi-layer structure of the upper layer. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Torbet with the portable inflatable tube disclosed by Pekkinen and have placed said portable inflatable tube in the multi-layer structure since it has been held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
Regarding claim 13, Torbet (in view of Pekkinen and further in view of Gentry) teaches movably disposing the waist airbag on an upper surface of the upper layer, or between the upper layer and the lower layer. Examiner notes that the inflatable tube 130 taught by Pekkinen is portable and movable where it therefore flows naturally that the inflatable tube can be placed on any surface of the mattress disclosed by Torbet.
Regarding claim 14, Torbet (in view of Pekkinen and further in view of Gentry) teaches using the control box to inflate or deflate the shoulder airbag and the waist airbag based on the operation of the control panel (see Torbet, computational unit 78 comprises processor 74 connected to a pressure unit 7 for controlling the lifts 12-1, 12-2, 12-3 and 12-4 and further connects to sensors 44; see para. [0201], furthermore control devices 38 allow for a user to manually increase or decrease the pressure in any lift per para. [0203]).
Response to Arguments
Applicant’s arguments, filed 4/29/2022, with respect to the rejections of claims 1 and 10 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejections were made in view of Gentry.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses inflatable beds and mattresses relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Torbet, Pekkinen, and Gentry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        	
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/19/2022